Title: Notes on James Cole Mountflorence and on Federalist Intrigues, 18 July 1793
From: Jefferson, Thomas
To: 


July 18. 93. At a meeting at the Presid’s Genl. Knox tells us Govr. Blount (now in town) has informed him that when Mt. florence was in France, certain members of the Execve. council enquired of him what were the dispositions of Cumbld. settlemt. &c. towards Spain? Mt.florce. told them unfriendly. They then offered him a commission to embody troops there, to give him a quantity of blank commissions to be filled up by him making officers of the republic of France those who should command, and undertaking to pay the expences. Mt. florce. desired his name might not be used. Blount added that Mt. florce. while in France pretended to be a great friend to their revolution tho an enemy to it in his heart.

eod. die. Lear calls on me. I told him that Irvine, an Irishman, and a writer in the Treasury, who on a former occasion had given the most decisive proofs of his devotion to his principal, was the author of the peices signed Veritas: and I wished he could get at some of Irvine’s acquaintances and inform himself of the fact, as the person who told me of it would not permit the name of his informer to be mentioned. [Note Beckley told me of it, and he had it from Swaine the printer to whom the peices were delivered.] That I had long before suspected this excessive foul play in that party, of writing themselves in the character of the most exaggerated democrats, and incorporating with it a great deal of abuse on the President to make him believe it was that party who were his enemies, and so throw him entirely into the scale of monocrats. Lear said he no longer ago than yesterday expressed to the President his suspicions of the artifices of that party to work on him. He mentioned the following fact as a proof of their writing in the character of their adversaries. To wit. The day after the little incident of Ricket’s toasting ‘the man of the people’ [see the gazettes] Mrs. Washington was at Mrs. Powel’s, who mentioned to her that when the toast was given there was a good deal of disapprobation appeared in the audience, and that many put on their hats and went out: on enquiry he had not found the fact true, and yet it was put into’s paper, and written under the character of a republican, tho he is satisfied it is altogether a slander of the monocrats. He mentioned this to the Presidt. but he did not mention  to him the following fact, which he knows, that in N. York the last summer when the parties of Jay and Clinton were running so high, it was an agreed point with the former, that if any circumstances should ever bring it to a question whether to drop Hamilton or the President the had decided to drop the Presidt. He said that lately one of the loudest pretended friends to the government damned it, and said it was good for nothing that it could not support itself, and it was time to put it down and set up a better, and yet the same person in speaking to the Presidt. puffed of that party as the only friends to the government. He said he really feared that by their artifices and industry they would aggravate the Presidt. so much against the Republicans as to separate him from the body of the people. I told him what the same cabals had decided to do if the Presidt. had refused his assent to the bank bill, also what Brockhurst Livingston said tothat Hamilton’s life was much more precious to the community than the Presid’s.
